P. J. Maceroni, J.
(concurring in part and dissenting in part). I agree with the majority that respondent is jointly and severally liable along with the Goodhues to the estate for any misappropriation of funds. However, I would find that the award of attorney fees was proper.
The probate court correctly reasoned that the estate is the innocent party and has suffered a loss, including the expenditure of attorney fees, which should be made whole by the party whose wrongful conduct caused the loss. The estate has been forced to expend money to prosecute a claim because of the wrongful acts of respondent. The rule set forth in Warren v McLouth Steel Corp, 111 Mich App 496; 314 NW2d 666 (1981), is applicable. Even if the majority’s analysis is correct, I would remand this matter to the probate court to determine whether attorney fees are proper pursuant to In re Pitre, 202 Mich App 241; 508 NW2d 140 (1993).